 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT DAVID REES (CABN 229441)
   LLOYD FARNHAM (CABN 202231)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7210
             FAX: (415) 436-7234
 8           Email: robert.rees@usdoj.gov

 9 Attorneys for United States of America

10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) CR 12-0678 MMC
                                                      )
15           Plaintiff,                               )
                                                      ) STIPULATION AND [PROPOSED] ORDER
16      v.                                            ) REGARDING RESTITUTION
                                                      )
17   DEREK F.C. ELLIOTT,                              )
                                                      )
18           Defendant.                               )
                                                      )
19

20           The parties appeared for sentencing hearings regarding the defendant on November 6 and 20,

21 2019. Restitution was discussed extensively at both hearings but was not finalized, and a restitution

22 hearing is set for February 19, 2020. However, the parties have been hard at work on the issue of

23 restitution and are now prepared to stipulate, and do stipulate, to the attached restitution schedule. In

24 addition to including all proper restitution regarding Juan Dolio purchases, the attached restitution

25 schedule also includes restitution to victims who purchased Maxim Bungalows products at Cofresi who

26 were not otherwise awarded compensation from Juan Dolio purchases. These restitution awards are

27 included at the end of the attached spreadsheet and include over $2,000,000 in additional restitution.

28 The overall restitution amount in the attached spreadsheet is $38,576,401.13. Because the parties have

     STIPULATION TO RESTITUTION
     CR 12-0678 MMC
 1 now stipulated and agreed to restitution in this matter, including the additional Maxim Bungalow awards

 2 in accordance with the Court’s inquiry on that subject, and that the attached restitution schedule should

 3 be ordered by the Court and included in an amended judgment, the parties also stipulate and agree that a

 4 further restitution hearing is unnecessary and should therefore be vacated.

 5

 6 IT IS SO STIPULATED

 7

 8 DATED: February 14, 2020                       DAVID L. ANDERSON
                                                  United States Attorney
 9

10                                                _________/s_________________
                                                  ROBERT DAVID REES
                                                  LLOYD FARNHAM
11                                                Assistant United States Attorneys
12

13
     DATED: February 14, 2020                     ___________/s_________________
14                                                BRETT PARKINSON, ESQ.
15                                                Counsel for defendant Derek Elliott

16

17                                            [PROPOSED] ORDER

18          For the good cause stated above, IT IS HEREBY ORDERED that the judgment in this case shall

19 be amended to impose restitution in the amounts, and to the victims, indicated in the attached restitution

20 schedule, with a total overall restitution award of $38,576,401.13. The government shall provide an

21 unredacted copy of the attached restitution schedule to U.S. Probation and to the Clerk of the Court to

22 aid in its execution. Accordingly, the restitution hearing currently set for February 19, 2020 in this

23 matter is hereby vacated.

24

25

26 DATED: February 14, 2020                       ____________________________
                                                    ___
                                                     _ __
                                                        ______________
                                                                    _ __________
                                                  HON.
                                                  HOON. MAXINE M. CHESNEY
27                                                UNITED STATES DISTRICT JUDGE
28

     STIPULATION TO RESTITUTION
     CR 12-0678 MMC
